Citation Nr: 1140710	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-47 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to reimbursement of travel expenses to attend a VA compensation examination on May 16, 2009.  


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1991 to March 1992, from April 1992 to April 1994 and from January 2003 to January 2004.  

In June 2009, the Veteran requested reimbursement for travel expenses to attend a VA examination on May 16, 2009, which was for hemic and lymphatic disorders.  The rating decision in June 2009, granted service connection for Hodgkin's Lymphoma.  In December 2009, the Veteran filed a notice of disagreement indicating he was not paid for his travel expenses to attend the VA examination in May 2009.  A statement of the case was issued in June 2010, and while the Form 9 Appeal received in August 2010 is unclear as to whether the Veteran was appealing the issue of reimbursement for travel expenses, the RO certified this issue to the Board and the issue was addressed during the Board hearing in January 2011.  As the appeal was not closed and action was taken indicating to the Veteran that the issue remained on appeal, the Board must accept the issue for adjudication.  See Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

During the Board hearing in January 2011, it was noted that the agency of original jurisdiction for reimbursement of travel expenses to attend a VA compensation and pension examination is the medical facility where the Veteran reported for the VA examination.  Therefore the VA Medical Center (VAMC) in West Haven, Connecticut, and not the RO, needs to determine eligibility and entitlement to reimbursement of the travel expenses.  


Accordingly, the case is REMANDED for the following action:

The VAMC in West Haven, Connecticut must adjudicate the claim of whether the Veteran is entitled to reimbursement of travel expenses to attend a VA examination on May 16, 2009 for hemic and lymphatic disorders.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


